                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #: _________________
UNITED STATES DISTRICT COURT                                                                12/17/2019
                                                                              DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
CURTIS McDANIEL,                                              :
                                                              :   ORDER
                           Plaintiff,                         :
                                                              :   19-CV-3526 (JPO) (JLC)
                  - against -                                 :
                                                              :
CITY OF NEW YORK, et al.,                                     :
                                                              :
                           Defendants.                        :
--------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.
        Plaintiff Curtis McDaniel brings this action under 42 U.S.C. § 1983, asserting claims for

false arrest, false imprisonment, malicious prosecution, and excessive force.

        By letter dated December 3, 2019, the City requests a stay of this action in its entirety

until (30) days after the resolution of the Civilian Complaint Review Board (“CCRB”)

investigation into the events underlying plaintiff’s allegations. Plaintiff has not made any

submission opposing the City’s application, and it has now been two weeks since the request was

filed. Accordingly, the City’s motion for a stay of the instant action pending resolution of the

CCRB investigation is granted. Moreover, the Court concludes that any prejudice to plaintiff is

modest and is diminished by the fact that the CCRB is investigating his claims. Depending on

the outcome of the investigation, there may be information available to the parties and the Court

that will make the lawsuit more efficient and developed on a more complete record. For

plaintiff’s information, it is typical in these circumstances for a court to grant a stay.

        However, the Court will not stay this action indefinitely. The City is directed to submit a

letter on January 31, 2020 and every 45 days thereafter, updating the Court on the status of the

CCRB investigation, and to notify the Court immediately when the investigation concludes so

that the stay can be lifted and the case can proceed.

                                                        1
       The Clerk of Court is directed to terminate the letter-motion at Docket No. 28 and mark it

as granted.

       SO ORDERED.
Dated: December 17, 2019
       New York, New York




A copy of this Order has been mailed to the following:
Curtis McDaniel
NYSID: 00474252R
B&C No. 3491901551
Anna M. Kross Correctional Facility
18-18 Hazen Street
East Elmhurst, NY 11370




                                               2
